Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  9330 BIRD, LTD. and SERGIO’S
  RESTAURANT, INC.;

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 9330 BIRD, LTD. and SERGIO’S

  RESTAURANT, INC. (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 13




         5.      At all times material, Defendant, 9330 BIRD, LTD., owned and operated a place

  of public located at 9330 SW 40th Street, Miami, Florida 33165 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida.

         6.      At all times material, Defendant, 9330 BIRD, LTD., was and is a Florida Limited

  Partnership, organized under the laws of the State of Florida, with its principal place of business

  in Miami, Florida.

         7.      At all times material, Defendant, SERGIO’S RESTAURANT, INC., owned and

  operated a commercial restaurant at 9330 SW 40th Street, Miami, Florida 33165 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, SERGIO’S RESTAURANT, INC.,

  holds itself out of the public as “Sergio’s Restaurant.”

         8.      At all times material, Defendant, SERGIO’S RESTAURANT, INC., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         9.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                         FACTUAL ALLEGATIONS

         10.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with


                                                   2
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 13




  disabilities.

          11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          13.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

          14.     Defendant, 9330 BIRD, LTD., owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

          15.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

          16.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 21, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses


                                                   3
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 4 of 13




  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately seven (7) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron, as well as being less than three (3) miles from

  the undersigned counsel’s office, which Plaintiff regularly visits. He plans to return to the

  Commercial Property and the businesses located or before Labor Day weekend (September 6,

  2021).

           17.   Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before Labor Day weekend (September 6, 2021).

           18.   The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

           19.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation


                                                   4
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 5 of 13




  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          20.      Defendants, 9330 BIRD, LTD. and SERGIO’S RESTAURANT, INC., own and/or

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, 9330 BIRD, LTD. and SERGIO’S

  RESTAURANT, INC., are responsible for complying with the obligations of the ADA. The place

  of public accommodation that Defendants, 9330 BIRD, LTD. and SERGIO’S RESTAURANT,

  INC., own and operate the Commercial Property Business located at 9330 SW 40th Street, Miami,

  Florida 33165.

          21.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses located within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

  himself of the goods and services available at the Commercial Property, and businesses located

  within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


                                                    5
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 6 of 13




         22.     Defendant, 9330 BIRD, LTD., as landlord and owner of the Commercial Property

  Business, is responsible for all ADA violations listed in this Complaint.

         23.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in this Complaint. Plaintiff has reasonable grounds to believe

  that he will continue to be subjected to discrimination at the Commercial Property, and businesses

  within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

  Property and businesses within the Commercial Property, not only to avail himself of the goods

  and services available at the Commercial Property and businesses located within the Commercial

  Property, but to assure himself that the Commercial Property, and businesses located within the

  Commercial Property are in compliance with the ADA, so that he and others similarly situated

  will have full and equal enjoyment of the Commercial Property, and businesses located within the

  Commercial Property without fear of discrimination.

         24.     Moreover, Defendants knew or should have known about the violations on the

  property as Defendants were previously sued regarding the same or similar violations of the ADA

  yet continue to be in non-compliance with the ADA.

         25.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                              COUNT I – ADA VIOLATIONS
                AS TO 9330 BIRD, LTD. AND SERGIO’S RESTAURANT, INC.

                                                    6
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 7 of 13




         26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  25 above as though fully set forth herein.

         27.       Defendants, 9330 BIRD, LTD. and SERGIO’S RESTAURANT, INC., have

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

  the following:

      A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

      B. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

      These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

      ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose


                                                     7
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 8 of 13




       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       C. Access to Goods and Services

  i.   The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       D. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the toilet compartment without assistance, as one of the required


                                                      8
 Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 9 of 13




        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser in the accessible toilet

        compartment is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the

        ADAAG and Section 604.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff could not use the accessible toilet compartment without assistance, as the

        required clear floor space is not provided due to the door swinging into the area. Violation:

        Compliant clear floor space is not provided in the accessible toilet compartment, violating

        Sections 4.2.3, 4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

        without assistance, as it requires tight grasping. Violation: The toilet compartment door has

        non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

        the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

        is readily achievable.

viii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.


                                                      9
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 10 of 13




ix.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

      required length. Violation: The grab bars in the accessible toilet compartment do not comply

      with the requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and

      609 of the 2010 ADA Standards, whose resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS

         28.     The discriminatory violations described in Count I are not an exclusive list of the

  Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

  accommodation in order to photograph and measure all of the discriminatory acts violating the

  ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

  enjoyment of the Commercial Business and businesses located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

  timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

  measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         29.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and


                                                    10
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 11 of 13




  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

  public accommodation in order to determine all of the areas of non-compliance with the

  Americans with Disabilities Act.

          30.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals

  with disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

          31.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          32.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such


                                                     11
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 12 of 13




  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         33.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         34.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 9330 SW 40th Street,

  Miami, Florida 33165, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications


                                                   12
Case 1:21-cv-23012-JEM Document 1 Entered on FLSD Docket 08/19/2021 Page 13 of 13




  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: August 19, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 dperaza@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                  13
